NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 21, 2013
                                Decided December 5, 2013

                                         Before

                             RICHARD A. POSNER, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge



No. 13-1709
                                                  Appeal from the United States
TONI TOSTON,                                      District Court for the Eastern
      Plaintiff-Appellant,                        District of Wisconsin.

       v.                                         No. 2:10-cv-00288-JPS

MICHAEL THURMER, et al.,                          J. P. Stadtmueller, Judge.
     Defendants-Appellees.



                                       ORDER

    The appellant, a Wisconsin prison inmate, brought suit against prison officials
under 42 U.S.C. § 1983, challenging a disciplinary sanction of 90 days in segregation for
violation of prison rules. His suit claimed that his punishment violated his
constitutional right of free speech and also deprived him of his liberty without due
process of law. The district court granted summary judgment on both claims in favor of
the defendants. We affirmed with respect to the district court's free-speech ruling but
Page 2                                                                        No. 13-1709


remanded the due process claim for a determination whether the 90-day segregation
was a deprivation of liberty, given that the plaintiff was already deprived of liberty by
being a prison inmate--in other words was there an incremental deprivation of liberty?
That presumably would depend on the conditions of confinement in segregation.

    On remand the district judge found, not clearly erroneously, that the plaintiff had
been released from segregation back into the general prison population after only 44
days and that conditions in segregation were not sufficiently harsh to make so relatively
short a period of segregation an incremental deprivation of liberty sufficient to sustain a
claim a due process claim by a prison inmate complaining only about the increment,
and not about being a prison inmate. And so the judge again granted summary
judgment in favor of the defendants, precipitating this second appeal.

    Finding no error, we affirm the judgment in favor of the defendants.